EXHIBIT 10.7


FORM OF FRANCHISE AGREEMENT BETWEEN A SUBSIDIARY
OF THE REGISTRANT AND DISTRIBUTORS OF TUPPERWARE
IN THE UNITED STATES




 

TUPPERWARE U.S., INC.
FRANCHISE AGREEMENT




 

 



                                                        

FRANCHISEE





 



                                                        

DATE OF AGREEMENT





NOTICE:

THIS AGREEMENT PROVIDES FOR BINDING ARBITRATION OF CERTAIN DISPUTES

.



_____________________________________________________________________________________________



TABLE OF CONTENTS


 

PAGE

1.

INTRODUCTION AND DEFINITIONS

1

     

2.

GRANT, ACCEPTANCE AND INITIAL TERM

3

     

3.

DISTRIBUTION RIGHTS AND PERFORMACE CRITERIA

4

     

4.

GUIDANCE AND ASSISTANCE

4

 

A.

GUIDANCE AND ASSISTANCE

4

 

B.

OPERATING MANUALS

5

     

5.

MARKS

5

 

A.

OWNERSHIP AND GOODWILL OF MARKS

5

 

B.

LIMITATIONS ON YOUR USE OF MARKS

5

 

C.

DISCONTINUANCE OF USE OF MARKS

6

 

D.

NOTIFICATION OF INFRINGEMENTS AND CLAIMS

6

 

E.

INDEMNIFICATION FOR USE OF MARKS

6

       

6.

RELATIONSHIP OF THE PARTIES/INDEMNIFICATION

7

 

A.

INDEPENDENT CONTRACTORS

7

 

B.

NO LIABILITY FOR ACTS OF OTHER PARTY

7

 

C.

TAXES

7

 

D.

INDEMNIFICATION

7

       

7.

FEES AND PAYMENTS

8

 

A.

INITIAL FEES

8

 

B.

TERMS OF SALE TO FRANCHISEE

8

 

C.

INTEREST ON LATE PAYMENTS

8

 

D.

APPLICATION OF PAYMENTS

8

       

8.

CONFIDENTIAL INFORMATION

9

       

9.

EXCLUSIVE RELATIONSHIP

9

       

10.

IMAGE AND OPERATING PROCEDURES

10

 

A.

PREMISES

10

 

B.

TUPPERWARE CONSULTANTS

10

 

C.

STANDARDS AND PRCEDURES

11

 

D.

MAINENANCE AND REFURBISHINGOF PREMISES AND VEHICLES



11

 

E.

COMPLIANCE WITH LAWS AND GOOD BUSINESS PRACTICES

11

 

F.

FORMS AND INVOICES

12

 

G.

CUSTOMER RELATIONS/WARRANTIES

12

 

H.

INSURANCE

12

 

I.

COMPUTER

13

       

11.

REPORTS AND FINANCIAL STATEMENTS

13

       

12.

INSPECTIONS AND AUDITS

13

 

A.

COMPANY'S RIGHT TO INSPECT

13

 

B.

COMPANY'S RIGHT TO AUDIT

14

       

13.

TRANSFER

14

 

A.

BY COMPANY

14

 

B.

FRANCHISEE MAY NOT TRANSFER WITH APPROVAL OF COMPANY



14

 

C.

CONDITIONS FOR APPROVAL OF TRANSFER

15

 

D.

DEATH OR INCAPACITY OF FRANCHISEE

16

 

E.

EFFECT OF CONSENT TO TRANSER

17

 

F.

COMPANY'S RIGHT OF FIRST REFUSAL

17

 

G.

OPERATION THROUGH A CORPORATION

18

 

H.

COMPLIANCE WITH STATE AND FEDERAL LAWS

18

       

14.

RENEWAL OF FRANCHISE

18

       

15.

TERMINATION

19

 

A.

BY FRANCHISE

19

 

B.

BY COMPANY

19

 

C.

OUR OTHER RIGHTS UPON DEFAULT

21

       

16.

RIGHTS AND OBLIGATIONS OF COMPANY AND FRANCHISEE UPON TERMINATION OR EXPIRATION
OF THE FRANCHISE



22

 

A.

PAYMENT OF AMOUNTS OWED TO COMPANY

22

 

B.

TRADEMARKS

22

 

C.

RETURN OF CONFIDENTIAL MATERIAL

22

 

D.

NONSOLICITATION AND NONCOMPETITION

22

 

E.

COMPANY OPTION TO PURCHASE PRODUCTS

23

 

F.

CONTINUING OBLIGATIONS

23

       

17.

ENFORCEMNT

23

 

A.

SEVERABILITY AND SUBSTITUTION OF VALID PROVISIONS

23

 

B.

WAIVER

24

 

C.

CUMULATAIVE REMEDIES

24

 

D.

WRITTEN CONSENTS FROM COMPANY

25

 

E.

COSTS AND ATTORNEYS' FEES

25

 

F.

GOVERNING LAW/CONSENT TO JURISDICTION

25

 

G.

BINDING EFFECT

25

 

H.

ENTIRE AGREEMENT

25

 

I.

NO LIABILITY TO OTHERS

26

 

J.

CONSTRUCTION

26

 

K.

MULTIPLE ORIGINALS

26

 

L.

INJUNCTIVE RELIEF

26

 

M.

ARBITRATION

26

 

N.

WAIVER OF PUNITIVE DAMAGES AND JURY TRIAL

27

 

O.

SECURITY INTEREST

27

 

P.

NO WITHHOLDING PAYMENTS DUE TO US

28

       

18.

NOTICES AND PAYMENTS

28

       

19.

ACKNOWLEDGEMENTS

28

       

EXHIBITS


EXHIBIT A

PRIMARY AREA OF PROMOTION

EXHIBIT B

PREMISES

EXHIBIT C

AGREEMENT FOR THE DESIGNATION OF AN OPERATING COMPANY

EXHIBIT D

ARBITRATION

EXHIBIT E

ANNUAL AND QUARTERLY PERFORMANCE CRITERIA



_____________________________________________________________________________________________



TUPPERWARE U.S., INC.


FRANCHISE AGREEMENT




        This Franchise Agreement (this "Agreement") is being entered as
of                              , 20      (the "Agreement Date").  The parties
to this Agreement are                                                    , as
Franchisee (referred to in this Agreement as "you" or "Franchisee"), and
TUPPERWARE U.S., INC., a Delaware corporation, as Franchisor (referred to in
this Agreement as "we," "us" or the "Company").  The principal place of business
of TUPPERWARE U.S., INC. is 14901 South Orange Blossom Trail, Orlando, Florida
32837.  Your principal place of business
is                                                      .

1.  

    INTRODUCTION AND DEFINITIONS.




        We (and our Affiliates) manufacture and distribute, through our
authorized Tupperware distributors, a variety of products for personal, family
or household use which are identified by our registered trademark TUPPERWARE and
other trademarks.  We have achieved a high degree of public acceptance and
goodwill for TUPPERWARE Products as a result of their high quality and
widespread distribution.  Tupperware distributors play an important role in
distributing TUPPERWARE Products to consumers through the home party plan,
personal demonstrations and other methods.



        We and you are signing this Agreement because of our and your mutual
desire to establish a relationship as franchisor and franchisee on the terms of
this Agreement.



        There are a number of terms used throughout this Agreement that have
particular meanings.  These terms and their definitions are as follows:



        "Affiliate" - Any person, entity or company that directly or indirectly
owns or controls, is directly or indirectly owned or controlled by or is under
common control with the Company.



        "Competing Products" - Plastic household products, including food
storage containers, food preparation and service products, toys, cookware and
housewares, similar to or competitive with TUPPERWARE Products, which are
manufactured or marketed by persons other than us or our Affiliates.



        "Confidential Information" - Our Marketing Methods, lists of Consultants
of Franchised Tupperware Distributorships and certain other information that we
may disclose from time to time during the term of the Franchise, including
information about upcoming promotions, new product development and new
distribution methods.



        "Consultant" - An individual, acting as an independent contractor, who
has contracted with a Franchised Tupperware Distributorship to sell TUPPERWARE
Products to consumers under our policies and procedures.



Page 1

_____________________________________________________________________________________________



        "Estimated Retail Sales" - The aggregate of the Company's suggested
retail prices for all TUPPERWARE Products purchased by Consultants from the
Franchised Distributorship for resale to consumers.



        "Franchise" - The rights we have granted you to operate a Franchised
Tupperware Distributorship under this Agreement.



        "Franchised Distributorship" - The business you will operate under this
Agreement.



        "Franchised Tupperware Distributorships" - The businesses we license to
distribute TUPPERWARE Products through Consultants using the Marketing Methods.



        "Home Party Plan and Personal Demonstrations" - The technique of
promoting and selling TUPPERWARE Products through demonstrations arranged by
Consultants at homes or other locations.



        "Marketing Materials" - Supplies, goods and materials, other than
TUPPERWARE Products, that we make available to you and/or Consultants to use in
marketing TUPPERWARE Products, including, without limitation, incentive
merchandise, promotional materials and sales aids and computer software
programs.



        "Marketing Methods" - The sales, purchasing, distribution, marketing and
administrative plans, systems, methods and techniques we may require or
authorize Franchised Tupperware Distributorships to use from time to time,
including, but not limited to, our direct selling techniques for the home party
plan and personal demonstrations and the purchasing and distribution methods and
procedures that comprise the "Traditional," "Consultant Direct" and/or other
types of Franchised Tupperware Distributorships.  "Marketing Methods" also may
include administrative and financial controls; reporting systems; ordering and
purchasing systems; bookkeeping systems; billing procedures; recruiting,
retaining and motivating Consultants and instilling in Consultants the "Sharing
Opportunity" through Consultant sales presentations, Consultant incentive
programs and other means; promoting the reputation, distribution and use of
TUPPERWARE Products; and general business operation and management.



        "Operating Company" - A corporation through which you operate the
Franchised Distributorship under Section 13.G. of this Agreement.



        "Operating Manuals" - The "programs binder," "promotional binder" and
other materials which we lend you under Section 4.B. of this Agreement, which we
may revise and update from time to time, through which we communicate to you the
Marketing Methods and our standards, specifications, requirements and/or
recommendations for operating the Franchised Distributorship.



        "Premises" - The location and premises identified in Exhibit B to this
Agreement from which you will operate the Franchised Distributorship (which may
be your home).



Page 2

_____________________________________________________________________________________________



        "Primary Area of Promotion" - The geographic area described in Exhibit A
to this Agreement.



        "Sales Force Goodwill" - The benefit and value of your relationships
with Consultants.  



        "Sharing Opportunity" - Our philosophy of marketing TUPPERWARE Products
through Franchised Tupperware Distributorships and Consultants in a manner which
enables them to realize their potential and encourages them to introduce other
persons to participate in marketing TUPPERWARE Products.



        "Trademarks" - The trademarks and service marks we own and use to
identify TUPPERWARE Products or the services of marketing TUPPERWARE Products,
including, but not limited to, the registered trademarks TUPPERWARE, TUPPERWAVE
and TUPPERTOYS.



        "Transfer" - (Defined in Section 13.B. of this Agreement.)



        "TUPPERWARE Products" - (a) The proprietary lines of plastic products
for personal, family, household, commercial or industrial use, including food
preparation and service products, food storage products, toys, cookware and
housewares, manufactured by or for the Company, identified by the registered
TUPPERWARE trademark or other trademarks the Company or its Affiliates own and
marketed in whole or in part through our Franchised Tupperware Distributorships;
and (b) other products for personal, family or household use marketed in whole
or in part through our Franchised Tupperware Distributorships.



2.

      GRANT, ACCEPTANCE AND INITIAL TERM.




        Subject to this Agreement's provisions, we hereby grant you the right
(the "Franchise") to own and operate a Franchised Tupperware Distributorship
(the "Franchised Distributorship") for a period of time commencing on the
Agreement Date and expiring on December 31, 20    , unless sooner terminated as
provided in this Agreement.  You accept the Franchise and agree that you will
devote your full time and attention and best efforts to the Franchised
Distributorship, use your best efforts to accomplish the purposes of this
Agreement and at all times faithfully, honestly and diligently perform your
obligations under this Agreement.



3.

      DISTRIBUTION RIGHTS AND PERFORMANCE CRITERIA




        During this Agreement's term, we will make available for sale to you
and/or Consultants TUPPERWARE Products for sale to consumers.  You agree to
concentrate your promotional and distribution efforts, and to use your best
efforts to distribute TUPPERWARE Products, within the Primary Area of Promotion
using the home party plan and personal demonstrations.  You may not under any
circumstances engage in any promotional activities, or sell and/or distribute
any TUPPERWARE Products, whether directly or indirectly through Consultants and
other sales force members:



Page 3

_____________________________________________________________________________________________



(1)    outside the United States, outside any of its territories, or outside any
other geographic areas we officially authorize to be served from the United
States; or



(2)    through or on the Internet, the World Wide Web, or any other similar
proprietary or common carrier electronic delivery system (the "Electronic
Media").



All such sales and activities are strictly prohibited.



        We retain the right in the Primary Area of Promotion and elsewhere to
promote, distribute and market all TUPPERWARE Products through any and all
methods of distribution we think best, including, but not limited to, other
Franchised Tupperware Distributorships, Tupperware Distributorships that we and
our Affiliates own and operate and other channels of distribution.  Your right
to distribute TUPPERWARE Products in the Primary Area of Promotion is
nonexclusive.



        You acknowledge that we are granting you the nonexclusive right to
operate a Franchised Tupperware Distributorship with the expectation that you
will satisfy the annual and quarterly performance criteria identified in
Exhibit E.  You agree that your failure to satisfy the required criteria will
allow (but not obligate) us to terminate this Agreement, as provided in
Section 15.B. below.



4.      GUIDANCE AND ASSISTANCE

.




        A.    GUIDANCE AND ASSISTANCE.


        We will communicate the Marketing Methods to you through various means,
including, but not limited to, the Operating Manuals, advice letters, telephone
consultations, audiotapes, videotaped presentations and conferences for
Franchised Tupperware Distributorships.  As noted in Section 1 above, Marketing
Methods are the sales, purchasing, distribution, marketing and administrative
plans, systems, methods and techniques we may require or authorize Franchised
Tupperware Distributorships to use from time to time, including, but not limited
to, our direct selling techniques for the home party plan and personal
demonstrations and the purchasing and distribution methods and procedures that
comprise the "Traditional," "Consultant Direct" and/or other types of Franchised
Tupperware Distributorships.  We reserve the right to require you to change your
selling techniques and purchasing and distribution methods and procedures.  In
these circumstances, your status as a Franchised Tupperware Distributorship does
not change.  However, the purchasing and distribution methods and procedures
that you must follow in operating your Franchised Distributorship may
change.  "Marketing Methods" also may include administrative and financial
controls; reporting systems; ordering and purchasing systems; bookkeeping
systems; billing procedures; recruiting, retaining and motivating Consultants
and instilling in Consultants the "Sharing Opportunity" through Consultant sales
presentations, Consultant incentive programs and other means; promoting the
reputation, distribution and use of TUPPERWARE Products; and general business
operation and management.



        You agree to advise us promptly of any improvements to the Marketing
Methods and any new techniques, systems, devices, plans, methods or programs for
operating the Franchised



Page 4

_____________________________________________________________________________________________



Distributorship developed by you or your employees or Consultants, which we then
will have the perpetual right to use and authorize others to use.  From time to
time, we will hold national or regional conferences for Franchised Tupperware
Distributorships.  You agree to attend, at your own expense, our national
conferences and conferences for your region.  These conferences will be held no
more than six (6) times each year.  We may charge you reasonable fees to attend
these conferences.

        B.    OPERATING MANUALS

.




        We will lend you during the term of the Franchise one (1) complete set
of the Operating Manuals, containing the materials (including, as applicable,
written materials, audiotapes, videotapes and computer software) that we
generally lend to Franchised Tupperware Distributorships to use in their
operations.  The Operating Manuals contain mandatory and suggested standards and
operating procedures, which we prescribe from time to time for Franchised
Tupperware Distributorships and information about your other obligations under
this Agreement.  We may modify the Operating Manuals from time to time to
reflect changes in both TUPPERWARE Products distributed through our Franchised
Tupperware Distributorships and any of the Marketing Methods.  You agree to keep
your copy of the Operating Manuals current by immediately substituting in or
adding to them all modified or new pages or other materials that we provide you
from time to time.  In the event of a dispute about the contents of the
Operating Manuals, the master copy we maintain at our principal offices will
control.  You may not at any time copy any part of the Operating Manuals without
our prior written consent.



5.

      MARKS.




        A.

    OWNERSHIP AND GOODWILL OF MARKS.




        You acknowledge that your right to use the Trademarks is derived solely
from this Agreement and limited to your operating the Franchised Distributorship
under this Agreement and all applicable standards and operating procedures we
prescribe from time to time during the Franchise term.  Your unauthorized use of
the Trademarks is a breach of this Agreement and an infringement of our rights
in the Trademarks.  You acknowledge and agree that your use of the Trademarks
and any goodwill established by your use will inure exclusively to our benefit
and that this Agreement does not confer any goodwill or other interest in the
Trademarks on you (other than the right to operate the Franchised
Distributorship under this Agreement).  All provisions of this Agreement which
apply to the Trademarks will apply to any additional trademarks, service marks
and commercial symbols we authorize you to use during this Agreement's term.

        B.    LIMITATIONS ON YOUR USE OF MARKS

.




        You agree to identify yourself as a Franchised Tupperware
Distributorship in the manner we prescribe.  Each use of any of the Trademarks
must include the words "Authorized Distributor" prominently displayed in the
following format (or in another format that we have previously approved in
writing):



Page 5

_____________________________________________________________________________________________



[NAME OF DISTRIBUTOR]
AUTHORIZED DISTRIBUTOR
OF TUPPERWARE BRAND PRODUCTS




        You agree not to use any Trademark as part of any corporate or legal
business name, with any prefix, suffix or other modifying words, terms, designs
or symbols or in any modified form.  You agree not to use any Trademark or
similar commercial symbol in performing or selling any unauthorized services or
products, as part of any domain name or electronic address you maintain on any
Electronic Media (and you may not in any way operate your Franchised
Distributorship through or on any Electronic Media, as provided in Section 3 of
this Agreement), or in any other manner we have not expressly authorized in
writing.  You agree to display the Trademarks prominently in the manner we
prescribe on forms, invoices, stationery, business cards, promotional materials
and other advertising and marketing materials and to use any notices of
trademark and service mark registrations that we specify.  You may not use the
Trademarks in any manner we have not authorized.



        C.

    DISCONTINUANCE OF USE OF MARKS.




        If it becomes advisable at any time in our sole discretion for us and/or
you to modify or discontinue using any Mark and/or use one or more additional or
substitute trade or service marks, you agree to comply with our directions
within a reasonable time after receiving notice.  We need not reimburse you for
your expenses in making these changes, for any loss of revenue attributable to
any modified or discontinued Mark or for any expenditures you make to promote a
modified or substitute trademark or service mark.



        D.

    NOTIFICATION OF INFRINGEMENTS AND CLAIMS.




        You agree to notify us immediately of any apparent infringement of or
challenge to your use of any Trademark and of any claim by any person of any
rights in any Trademark.  We will have sole discretion to take the action we
deem appropriate and the right to control exclusively any litigation or
administrative or other proceeding arising out of any infringement, challenge or
claim or otherwise relating to any Trademark.  You agree to sign any documents,
give any assistance and perform any acts that our attorneys deem necessary or
advisable to protect and maintain our interest in any litigation or proceeding
related to any Trademark or otherwise to protect and maintain our interests in
the Trademarks.



        E.

    INDEMNIFICATION FOR USE OF MARKS.




        We agree to reimburse you for all damages for which you are held liable
in any proceeding arising out of your authorized use of any Mark under this
Agreement and for all costs you reasonably incur in defending any such claim
brought against you or any such proceeding in which you are named as a party, if
you have timely notified us of the claim or proceeding and otherwise have
complied with this Agreement and our directions in responding to the claim or
proceeding.  At our option, we may defend and control the defense of any
proceeding arising out of your use of any Mark under this Agreement.



Page 6

_____________________________________________________________________________________________



6.      RELATIONSHIP OF THE PARTIES/INDEMNIFICATION

.




        A.    INDEPENDENT CONTRACTORS

.




        You acknowledge and agree that this Agreement does not create a
fiduciary relationship between you and us, that you are an independent
contractor and that nothing in this Agreement is intended to make either party a
general or special agent, joint venturer, partner or employee of the other party
for any purpose.  You agree to operate the Franchised Distributorship under your
own business name (which may not include or suggest any Trademark).  You agree
to identify yourself conspicuously in all dealings with customers, suppliers,
public officials, employees, Consultants and others as the owner of the
Franchised Distributorship under a Franchise Agreement with us and to place any
other notices of independent ownership that we may require from time to time on
your forms, business cards, stationery and advertising and other materials.

        B.

    NO LIABILITY FOR ACTS OF OTHER PARTY.




        Except as this Agreement expressly authorizes, neither party to this
Agreement may make any express or implied agreements, warranties, guarantees or
representations or incur any debt in the name or on behalf of the other party or
represent to any person, entity or government agency that the relationship
between the parties is other than that of franchisor and franchisee.  We will
not be liable for any representations or warranties you make that are not
expressly authorized under this Agreement, for any agreements you enter, for any
of your actions or failures to act or for your failure to comply fully with this
Agreement.  We will not be liable for any damages to any person or property
directly or indirectly arising out of the Franchised Distributorship's
operation.



        C.    TAXES

.




        We will have no liability for any sales, use, service, occupation,
excise, gross receipts, income, property or other taxes levied against you or
your assets (or upon us) in connection with the sales made or business conducted
by you and/or Consultants, payments you make to us under this or any related
agreements or payments we make to you under this Agreement (except our own
income taxes and any taxes we are required by law to collect from you on
purchases from us).



        D.    INDEMNIFICATION

.




        You agree to indemnify, defend and hold harmless us and our Affiliates,
and our respective shareholders, directors, officers, employees, agents,
successors and assigns (the "Indemnified Parties"), against and to reimburse any
one or more of the Indemnified Parties for all claims, obligations and damages
described in this Paragraph, any and all taxes described in Paragraph C of this
Section and any and all claims and liabilities directly or indirectly arising
out of your operation of the Franchised Distributorship or your breach of this
Agreement.  For purposes of this indemnification, "claims" include all
obligations, judgments, settlements, damages (actual, consequential or
otherwise) and costs that an Indemnified Party reasonably incurs in defending
any claim against it, including, without limitation, reasonable accountants',



Page 7

_____________________________________________________________________________________________



arbitrators', attorneys' and expert witness fees, costs of investigation and
proof of facts, court costs, other expenses of litigation, arbitration or
alternative dispute resolution and travel and living expenses.  Indemnified
Parties may defend any claims against them at your expense.  This indemnity will
continue in full force and effect subsequent to and notwithstanding this
Agreement's expiration or termination.



7.      FEES AND PAYMENTS

.




        A.    INITIAL FEES.


        You need not pay any initial fee or other type of franchise fee in
connection with entering into or performing under this Agreement.  You must,
however, pay for goods and services you order from us (as provided below).



        B.    TERMS OF SALE TO FRANCHISEE.


        We will publish from time to time a price list for TUPPERWARE Products
and Marketing Materials available for sale to you and/or Consultants according
to our policies and procedures.  You agree to accept and pay for all TUPPERWARE
Products, Marketing Materials and other items you order from us according to the
price list and the applicable freight charges and shipping, handling and similar
fees we publish from time to time.  We may impose any customer handling,
shipping and similar charges whenever we deem appropriate, and you agree to pay
these charges within the timeframe we specify.  We will deliver all TUPPERWARE
Products, Marketing Materials and other items ordered from us according to the
procedures described in the Operating Manuals or elsewhere.  You agree to
maintain your account with us according to the terms of payment we establish
with you from time to time and within any line of credit that you establish with
us.  We have the right not to sell any more TUPPERWARE Products to you until all
payments due are made or to condition any sale on your paying for the TUPPERWARE
Products before we ship them to you or others.  These rights are in addition to
our other rights and remedies under this Agreement and applicable law.



        C.

    INTEREST ON LATE PAYMENTS.




        All amounts which you owe us will, at our option, bear interest after
their due dates at the rate of one and one-half percent (1.5%) per month or the
highest contract rate of interest permitted by law, whichever is less.  This
Paragraph is not our agreement to accept any payments after they are due or our
commitment to extend credit to, or otherwise finance your operation of, the
Franchised Distributorship.  Your failure to pay all amounts when due is a
ground for terminating this Agreement, as provided in Section 15, despite this
Paragraph's provisions.



        D.

    APPLICATION OF PAYMENTS.




        When we receive a payment from you, or money owed to you comes into our
possession, we will have the right to apply it as we see fit in our sole
discretion to any of your past due indebtedness to us or our Affiliates, whether
for purchases or other charges, regardless of how you may designate a particular
payment to be applied.



Page 8

_____________________________________________________________________________________________



8.      CONFIDENTIAL INFORMATION

.




        You acknowledge and agree that the Confidential Information gives us,
our Franchised Tupperware Distributorships and Consultants a competitive
benefit.  Confidential Information is confidential, may include our trade
secrets and is disclosed to you solely on the condition that you agree, and you
do agree, that you:



        (1)    will not use the Confidential Information other than in operating
the Franchised Distributorship;


        (2)    will maintain the absolute confidentiality of the Confidential
Information;


        (3)    will not make unauthorized copies of any records (in written,
electronic or other form) disclosing the Confidential Information; and


        (4)    will adopt and implement all reasonable procedures we prescribe
from time to time to prevent disclosure of the Confidential Information,
including, but not limited to, restrictions on disclosure to Consultants and
employees and using nondisclosure and/or noncompetition agreements we prescribe
for Consultants or employees who have access to the Confidential Information.



        The restrictions on your disclosure and use of the Confidential
Information will not apply to the following:  (a) disclosure or use of
information, methods or techniques which are generally known and used by other
businesses selling household products through personal demonstrations or methods
similar to the home party plan (as long as the general knowledge is not due to
your disclosure and the disclosure or use otherwise is not prohibited by this
Agreement), if you have first given us written notice of your intended
disclosure and/or use; and (b) disclosure of the Confidential Information in
legal proceedings when you are legally required to disclose it, if you have
first given us the opportunity to obtain an appropriate legal protective order
or other assurance satisfactory to us that the information required to be
disclosed will be treated confidentially.



9.

      EXCLUSIVE RELATIONSHIP.




        You agree that you will use your best efforts to promote, sell and
distribute through the Franchised Distributorship all TUPPERWARE Products.  You
agree not to promote, offer, sell or otherwise distribute through the Franchised
Distributorship any products or services other than TUPPERWARE Products without
our prior written approval.



        You agree that we could not protect the Confidential Information against
unauthorized use or disclosure or encourage a free exchange of ideas and
information among our Franchised Tupperware Distributorships if they and their
immediate family members could hold interests in or perform services for any
businesses marketing Competing Products or using marketing methods similar to
the Marketing Methods.  We have entered this Agreement with you on the express
condition that, during its term, neither you nor any member of your immediate
family



Page 9

_____________________________________________________________________________________________



will have any direct or indirect interest as a disclosed or beneficial owner in,
or perform services as a director, officer, manager, employee, consultant,
representative or agent for:  (a) any business or association which promotes or
sells Competing Products; or (b) any business or association that franchises,
licenses or develops businesses in the United States or Canada that promote or
sell Competing Products; or (c) any business or association that sells goods for
household use, other than Competing Products, using methods similar to the
Marketing Methods (including the home party plan and personal demonstrations);
or (d) any business or association that franchises, licenses or develops
businesses in the United States or Canada that promote or sell goods for
household use, other than Competing Products, using methods similar to the
Marketing Methods (including the home party plan and personal demonstrations).



10.     IMAGE AND OPERATING PROCEDURES

.




        A.

    PREMISES.




        You agree to operate the Franchised Distributorship at and from the
Premises (as described in Exhibit B to this Agreement), which may be your
home.  You represent that the Premises are suitable and adequate for your
storage needs for TUPPERWARE Products and Marketing Materials and for operating
the Franchised Distributorship (other than holding Consultant sales
presentations).



        If the Premises are not your home, you agree to maintain the Premises in
good condition, repair, cleanliness and neatness.  You acknowledge that we have
an interest in the location of the Premises and agree in all cases that you will
not relocate the Premises or use any other premises as office or storage
facilities for the Franchised Distributorship without our prior written
approval.  However, you may hold sales presentations for Consultants at suitable
locations away from the Premises.  If you operate your Franchised
Distributorship from your home, you must conduct sales presentations at
appropriate meeting spaces outside your home.



        B.    TUPPERWARE CONSULTANTS

.




        You acknowledge and agree that we are a party plan company and our
method of distributing TUPPERWARE Products through Franchised Tupperware
Distributorships has been based primarily upon the promotion and sale of
TUPPERWARE Products by Consultants appointed by our Franchised Tupperware
Distributorships according to our policies and Marketing Methods, which are
based on the party plan method.  You understand the importance of recruiting and
rewarding Consultants using the Marketing Methods and agree that you will fully
and faithfully follow the Marketing Methods in all aspects of recruiting,
rewarding, motivating and otherwise dealing with Consultants.  You agree to
coordinate the promotional and sales activities of all Consultants you appoint
and to use your best efforts to instill in Consultants the "Sharing
Opportunity."  You may enter into Consultant contracts only with persons of good
character who have sufficient aptitude to be Consultants and otherwise meet our
standards and must make available to all Consultants the Marketing Materials
that we recommend for Consultants.  You agree not to deviate in any way from the
Marketing Methods (including policies and incentive programs pertaining to the
recruitment of and relations with Consultants) without our prior written
approval.  You agree to follow our instructions concerning



Page 10

_____________________________________________________________________________________________



the release of new TUPPERWARE Products and beginning promotions and related
sales and marketing programs.



        C.

    STANDARDS AND PROCEDURES.




        You acknowledge that operating the Franchised Distributorship under our
standards of service and quality and according to the "Sharing Opportunity" is
important to us, our other Franchised Tupperware Distributorships and
Consultants.  We will endeavor to maintain high standards of quality and service
for all Franchised Tupperware Distributorships.  To this end, you agree to
cooperate with us by maintaining those high standards of quality and service in
operating the Franchised Distributorship.  You agree to comply with all
mandatory standards and operating procedures relating to the distribution of
TUPPERWARE Products, recruitment of and relations with Consultants and operation
of the Franchised Distributorship, whether or not part of the Marketing
Methods.  You agree to participate in any national promotions that we conduct
(although you may determine the prices at which you sell TUPPERWARE
Products).  Any mandatory standards and operating procedures (whether or not
part of the Marketing Methods) that we prescribe from time to time in the
Operating Manuals, or otherwise communicate to you in writing, will be
considered provisions of this Agreement as if fully set forth in this
Agreement.  All references to "this Agreement" include all of these mandatory
standards and operating procedures.



        D.    MAINTENANCE AND REFURBISHING OF PREMISES AND VEHICLES.


        You agree to maintain the condition and appearance of the Premises (if
your Franchised Distributorship is not home-based) and any vehicles (regardless
of the location of your Franchised Distributorship) used in the Franchised
Distributorship under our standards and to effect any interior and exterior
cleaning, repair, maintenance and refurbishing of the Premises and vehicles,
including periodic painting and decorating and replacement of worn out or
obsolete furniture, furnishings, equipment and signs, that we reasonably require
from time to time.



        E.    COMPLIANCE WITH LAWS AND GOOD BUSINESS PRACTICES.


        You agree to secure and maintain in force in your name all required
licenses, permits and certificates relating to the operation of the Franchised
Distributorship.  You agree to operate the Franchised Distributorship in full
compliance with all applicable laws, ordinances and regulations, including,
without limitation, all government regulations relating to workers' compensation
insurance, unemployment insurance and withholding and paying federal, state and
local taxes.  All advertising and promotion you use must be completely factual
and in good taste (in our judgment), conform to high standards of ethical
advertising and be approved by us in writing before you use them.  You may not
use any materials that we have disapproved or have not yet authorized for
release to Consultants and the public.  In all your dealings with us,
Consultants, customers, potential customers and public officials, you must
adhere to high standards of honesty, integrity, fair dealing and ethical
conduct.  You agree to refrain from any business or advertising practice that
may harm us or the goodwill associated with the Trademarks, Consultants or other
Franchised Tupperware Distributorships.  You must notify us

Page 11

_____________________________________________________________________________________________



in writing within five (5) days after the commencement of any action, suit or
proceeding, or the issuance of any order, writ, injunction, awards or decree of
any court, agency or other governmental unit, which may adversely affect our,
your or any other Franchised Tupperware Distributorship's operation, financial
condition or reputation.



        F.   FORMS AND INVOICES.


        You agree to use the invoices, purchase orders and other forms that we
approve.  You must obtain the forms from us or suppliers we approve to produce
them using the Trademarks.



        G.    CUSTOMER RELATIONS/WARRANTIES.


        You agree to provide prompt and conscientious service to all consumers
serviced through the Franchised Distributorship and all Consultants and to use
your best efforts to make or cause prompt delivery of TUPPERWARE Products and
Marketing Materials to Consultants and/or consumers.  You agree to respond to
customer complaints and inquiries promptly and courteously and to comply
strictly with policies and procedures we prescribe relating to customer service
and warranties for TUPPERWARE Products.



        H.    INSURANCE.


        During the term of the Franchise, you must maintain in force at your
sole cost the following insurance policies underwritten by carriers reasonably
acceptable to us:



        (1)    Commercial general liability insurance in an amount not less than
One Million Dollars ($1,000,000) per occurrence and in the aggregate covering
bodily injury, personal injury and property damage claims caused by or occurring
in connection with the Franchised Distributorship's operation, including its
Premises.  Tupperware Corporation and its affiliates and subsidiaries are to be
added as additional insureds on this policy; and



        (2)    Comprehensive auto liability insurance with a combined single
limit of not less than One Million Dollars ($1,000,000) per accident.  This
policy shall provide coverage for bodily injury and property damage claims
arising out of the Franchised Distributorship's owned, hired and non-owned
vehicles.  Tupperware Corporation and its affiliates and subsidiaries are to be
added as additional insureds on this policy.



        We may periodically increase the amounts and types of coverage required
under the terms of this Agreement to reflect inflation, identification of new
risks, changes in law or standards of liability, higher damage awards or other
relevant changes in circumstances.  Your insurance policies must be primary and
non-contributory to any similar policies we maintain.  Each required policy must
give us thirty (30) days' prior written notice of cancellation, nonrenewal
and/or material modification.  A certificate of insurance documenting the
required coverages shall be sent to us when this Agreement is
finalized.  Renewal certificates are to be sent to us thirty (30) days before
the insurance policies expire.



Page 12

_____________________________________________________________________________________________



        I.    COMPUTER.


        You must use in operating the Franchised Distributorship the brands,
models and types of computer hardware, peripheral equipment and software that we
prescribe from time to time.  We may require you to obtain specified items and
may modify specifications for and components of this computer system from time
to time.  Our modification of specifications for the computer system's
components may require you to incur costs to purchase, lease and/or license new
or modified computer hardware and/or software and to obtain service and support
during this Agreement's term.  You agree to incur the costs of obtaining the
computer hardware and software comprising the computer system (or additions or
modifications).  You acknowledge that any computer software developed by or for
us is our property, that you may use that software only in the manner we
authorize and that you may not copy, duplicate or modify the software without
our prior written consent.



11.

     REPORTS AND FINANCIAL STATEMENTS.




        You agree to furnish us each week on the day we designate, in the form
we prescribe from time to time, a report of your and the Consultants' activities
and sales for the preceding week and any other data, information and supporting
records that we require.  Upon written notice, we may require you to prepare and
submit to us monthly and annual financial statements (including a balance sheet
and a profit and loss statement) reflecting the Franchised Distributorship's
operation and financial condition.  You must verify and sign each report and
financial statement in the manner we prescribe.  As noted in Section 7.B. above,
we may require you to use our designated accounting services under certain
circumstances.



12.

      INSPECTIONS AND AUDITS.




        A.    COMPANY'S RIGHT TO INSPECT.


        To determine whether you are complying with this Agreement, the
Marketing Methods and any other specifications, standards, operating procedures
and policies that we prescribe for operating Franchised Tupperware
Distributorships, to assess the service being provided to Consultants and retail
customers in the area served by the Franchised Distributorship and to engage in
market research and testing, and in connection with our exercising our other
rights under this Agreement and conducting our business, we have the right at
any reasonable time to:



        (1)    inspect the Premises (unless it is your home) and all vehicles
and facilities used in operating the Franchised Distributorship;



        (2)    contact, interview, observe and videotape you, Consultants and
employees while they conduct business;



        (3)    contact and interview hostesses and guests of Tupperware parties
held by Consultants; and



Page 13

_____________________________________________________________________________________________



        (4)    take an inventory of any TUPPERWARE Products and Marketing
Materials in your possession and remove samples of them for inspection and
testing.



        You agree to cooperate fully with our representatives making these
inspections, observations or interviews.



        B.    COMPANY'S RIGHT TO AUDIT.


        We may at any time during business hours, upon forty-eight (48) hours'
prior notice to you, inspect and audit, or cause to be inspected and audited,
the business records, bookkeeping and accounting records, sales, use and other
tax records and returns and other records of the Franchised Distributorship and
any Operating Company.  You agree to cooperate fully with our representatives
and any independent accountants we hire to conduct any inspection or audit.



13.     TRANSFER

.





        A.    BY COMPANY.


        This Agreement is fully transferable by us and will inure to the benefit
of any transferee or other legal successor to our interests in it.



        B.    FRANCHISEE MAY NOT TRANSFER WITHOUT APPROVAL OF COMPANY.


        You understand and acknowledge that the rights and duties created by
this Agreement are personal to you and that we have entered this Agreement with
you in reliance upon your individual (or collective) character, skill, aptitude,
attitude, business ability and financial capacity.  Accordingly, neither this
Agreement, the Franchise (or any interest in the Franchise), any ownership
interest in an Operating Company nor the Franchised Distributorship (or any
interest in it) may be transferred without our prior written approval.  Any
transfer without this approval is a breach of this Agreement and conveys no
rights to or interests in this Agreement, the Franchise, the Operating Company
or the Franchised Distributorship.  A transfer of this Agreement and the
Franchise (or any interest in them) may be made only with a transfer of the
Franchised Distributorship.  As used in this Agreement, the term "transfer"
includes the voluntary, involuntary, direct or indirect assignment, sale, gift
or other disposition of any interest in:



        (1)    this Agreement;



        (2)     the Franchise;



        (3)    the Franchised Distributorship or any of its essential assets,
including, without limitation, sales force goodwill (other than sales or other
dispositions of inventory in the normal course of business); or



        (4)    the ownership of an Operating Company.



Page 14

_____________________________________________________________________________________________



An assignment, sale or other disposition includes, without limitation:



        (a)    the transfer of an interest in this Agreement, the Franchise, the
Franchised Distributorship or an Operating Company in a divorce, dissolution or
insolvency proceeding or otherwise by operation of law;



        (b)    the transfer of an interest in this Agreement, the Franchise, the
Franchised Distributorship or an Operating Company, in the event of your death,
by will, declaration of or transfer in trust or under the laws of intestate
succession;



        (c)    the transfer of ownership of a partnership interest or capital
stock in an Operating Company;



        (d)    merger or consolidation or issuance of additional securities
representing an ownership interest in an Operating Company;



        (e)    any sale of common stock, or any security convertible to common
stock, of an Operating Company; and



        (f)    pledge of this Agreement or the Franchised Distributorship's
assets as security, foreclosure upon the Franchised Distributorship or any of
its assets or your transfer, surrender or loss of possession, control or
management of the Franchised Distributorship.



        C.    CONDITIONS FOR APPROVAL OF TRANSFER.


        If you are fully complying with this Agreement, then, subject to the
other provisions of this Section 13, we will not unreasonably withhold our
approval of a transfer that meets all the applicable requirements of this
Agreement.  The proposed transferee must be an individual of good character
(preferably an existing distributor with a current account history with us, in
our sole discretion) and otherwise meet our then applicable standards and
criteria for new owners of Franchised Distributorships.  If the transfer is of
this Agreement or a controlling interest in the Franchised Distributorship, or
is one of a series of transfers (regardless of the period of time over which
these transfers take place) which taken together would constitute the transfer
of this Agreement or a controlling interest in the Franchised Distributorship,
we may impose additional conditions.  The conditions that we may require you
and/or the transferees (as applicable) to satisfy before, or concurrently with,
the effective date of the transfer are:



        (a)    The transferee must have sufficient business experience, aptitude
and financial resources to operate the Franchised Distributorship;



        (b)    You must pay any amounts owed for purchases from us and our
Affiliates and all other amounts owed to us or our Affiliates which then are
unpaid;



        (a)    The transferee must complete to our satisfaction any orientation
program we then require for Franchised Tupperware Distributorships;



Page 15

_____________________________________________________________________________________________



        (d)    The transferee must assume and agree to be bound by all terms and
conditions of this Agreement for the remainder of its term or, at our option,
sign our then current form of franchise agreement (which may provide for
different rights and obligations than those provided in this Agreement) for a
term equal to the remaining term under this Agreement;



        (e)    You (and each owner of an interest in the Operating Company) must
execute a general release, in a form satisfactory to us, of any and all claims
against us, our Affiliates and our and their respective officers, directors,
employees and agents;



        (f)    We must have reviewed the material terms and conditions of the
transfer to determine to our satisfaction (without representing to you or the
transferee) that the price and terms of payment are not so burdensome as to
affect adversely the transferee's operation of the Franchised Distributorship
(this does not apply to transfers by gift, bequest or inheritance);



        (g)    If you or any shareholder in an Operating Company finances any
part of the sale price of the transferred interest, you and/or that shareholder
must agree that all of the transferee's obligations under any promissory notes,
agreements or security interests that you or your owners have reserved in the
assets of the Franchised Distributorship will be subordinate to the transferee's
obligations to pay amounts owed to us and our Affiliates for purchases and other
items and otherwise to comply with this Agreement and any other agreements with
us; and



        (h)    You (and each owner of an interest in the Operating Company)
must, for a two (2) year period commencing on the effective date of the
transfer, comply with the restrictions set forth in Section 16.D. below.



        If two or more persons own the Franchised Distributorship, we granted
the Franchise to you based on the collective qualifications of all
owners.  Accordingly, if one owner proposes to transfer its interest, we also
may require the transferee to possess qualifications and experience which, when
combined with the qualifications and experience of the remaining owner(s), will
meet our standards and expectations regarding the Franchised Distributorship's
overall management and operation.



        D.    DEATH OR INCAPACITY OF FRANCHISEE.


        If you die or become permanently incapacitated, your personal
representative must transfer your interest in this Agreement, the Franchise and
the Franchised Distributorship to a third party (whom we approve) within a
reasonable time, not to exceed nine (9) months from the date of death or
permanent incapacity.  The transfer will be subject to all the terms and
conditions applicable to transfers contained in this Section 13.  Failure to
dispose of the interest in this Agreement, the Franchise and the Franchised
Distributorship within this period of time will be a breach of this
Agreement.  The term "permanently incapacitated" means a mental or physical
disability, impairment or condition that is reasonably expected to prevent or
actually does prevent you from managing and operating the Franchised
Distributorship for ninety (90) days or more.  Until your interest in this
Agreement, the Franchise and the Franchised Distributorship is transferred as
required, we have the right (but not the obligation) to appoint a manager to
operate the Franchised Distributorship (even if there is another living
owner).  You



Page 16

_____________________________________________________________________________________________



must reimburse us for our expenses of providing management services.  We may
cease providing those services at any time.



        We also have the right (but not the obligation) to appoint a manager to
operate the Franchised Distributorship (even if there is another living owner)
if you become "incapacitated," although not permanently incapacitated.  The term
"incapacitated" means a mental or physical disability, impairment or condition
that is reasonably expected to prevent or actually does prevent you from
managing and operating the Franchised Distributorship for any period of
time.  You must reimburse us for our expenses of providing management services,
which we may cease providing at any time.



        E.    EFFECT OF CONSENT TO TRANSFER.


        Our consent to a proposed transfer under this Section 13 will not be a
guarantee of the transferee's success or a waiver of any claims we may have
against you or of our right to demand the transferee's exact compliance with
this Agreement.



        F.    COMPANY'S RIGHT OF FIRST REFUSAL.


        If you at any time determine to sell an interest in this Agreement, the
Franchise or the Franchised Distributorship, you must obtain a bona fide,
executed written offer from a responsible and fully disclosed purchaser
(preferably an existing distributor with a current account history with us, in
our sole discretion) and immediately submit a true and complete copy of the
offer (and any proposed "side" or ancillary agreements) to us.  The offer must
apply only to an interest in this Agreement, the Franchise or the Franchised
Distributorship.  It may not include the purchase of any other property or
rights, but, if the offeror proposes to buy any other property or rights from
you under a separate offer, the price and terms of purchase offered to you for
the interest in this Agreement, the Franchise or the Franchised Distributorship
must reflect the bona fide price offered for that interest and not reflect any
value for any other property or rights.  We will have the right, exercisable by
written notice delivered to you within thirty (30) days after we receive both an
exact copy of the offer and all other information we request, to purchase the
interest for the price and on the terms and conditions contained in the offer,
provided that we may substitute cash for any form of payment proposed in the
offer, our credit will be deemed equal to the credit of any proposed purchaser
and we will have not less than sixty (60) days to prepare for closing.  We may
purchase the interest subject to all customary representations and warranties
given by the seller of the assets of a business (including, without limitation,
representations and warranties as to ownership and condition of and title to
assets; liens and encumbrances relating to the assets; validity of contracts;
and liabilities affecting the assets).  If we do not exercise our right of first
refusal, you may complete the sale to the purchaser on the exact terms of the
original offer, subject to our approval of the transfer as provided in
Paragraphs B and C of this Section.  However, if the sale to the purchaser is
not completed within ninety (90) days after delivery of the offer to us, or if
there is a material change in the terms of the sale (which you agree promptly to
communicate to us), we will have an additional right of first refusal for thirty
(30) days following either the expiration of the ninety (90) day period or
notice to us of the material change(s) in the terms of the sale, either on the
terms originally offered or the modified terms, at our option.



Page 17

_____________________________________________________________________________________________



        G.    OPERATION THROUGH A CORPORATION.


        If you wish to operate the Franchised Distributorship through a
corporation (referred to as the "Operating Company"), we will allow you to do so
under certain conditions.  You (and, if the Franchisee is more than one
individual, all individuals collectively) must at all times own not less than
seventy percent (70%) of the equity interests in the Operating Company, have at
least the percentage of voting power in the Operating Company needed to
authorize a transfer of substantially all of its assets, have the power to
control the operation and transfer of the Franchised Distributorship and be the
Operating Company's principal officers.  The Franchised Distributorship must be
the only business that the Operating Company conducts and must be operated
solely by the Operating Company.  The Operating Company must assume all your
liabilities and obligations under or relating to the Franchised Distributorship,
but you will be jointly and severally liable for all of the Operating Company's
obligations.  You may operate the Franchised Distributorship through an
Operating Company only under a separate written agreement with us in the form we
require.  Under that agreement, you will retain all renewal rights, and the
Operating Company will not have any renewal rights of its own.  If you renew by
signing a new franchise agreement and related documents, you must sign them, and
the Operating Company may continue operating the Franchised Distributorship only
if we, you and the Operating Company sign a new agreement containing the terms
and conditions we then prescribe.



        H.    COMPLIANCE WITH STATE AND FEDERAL LAWS.


        You agree that, in any proposed transfer of an interest in this
Agreement, the Franchise, the Franchised Distributorship or an Operating
Company, you will comply, and assist us in complying, with any laws that apply
to the transfer, including state and federal laws governing the offer and sale
of franchises.



14.     RENEWAL OF FRANCHISE

.




        This Agreement will be renewed automatically for a renewal period of one
(1) year when its initial term or then current renewal period expires unless:



        (a)    You have given us written notice, not less than ninety (90) days
before the end of the initial term or then current renewal period, that you
elect not to renew the Franchise; or



        (b)    We have given you written notice, not less than ninety (90) days
before the end of the initial term or then current renewal period, that we will
renew the Franchise only on the condition that you execute the standard form of
franchise agreement and ancillary agreements we then are using for renewing or
granting franchises for Franchised Tupperware Distributorships (modified as
appropriate to reflect that it pertains to the renewal of a franchise), which
may contain terms and conditions materially different from those contained in
this Agreement; or



        (c)    We have given you written notice, not less than ninety (90) days
before the end of the initial term or then current renewal period, that we will
not renew the Franchise due to your



Page 18

_____________________________________________________________________________________________



failure to comply substantially with this Agreement during the initial term or
then expiring renewal period; or



        (d)    Both we and you agree not to renew the Franchise.



        If renewal of the Franchise is subject to subparagraph (b) above, you
must sign and deliver to us, within thirty (30) days after you receive them, the
form of franchise agreement and ancillary agreements we then are using, which
may include, without limitation, general releases of any and all claims against
us and our Affiliates and our and their respective shareholders, officers,
directors, employees and agents.



        We may extend the term of this Agreement for the period of time
necessary to give you the notice of nonrenewal required by this Agreement or
applicable law.



15.     

TERMINATION.




        A.    BY FRANCHISEE.


        You may terminate this Agreement at any time, with or without cause, by
giving us not less than sixty (60) days' prior written notice of your election
to terminate.  We and you also may terminate this Agreement at any time by
mutual consent.



        B.    BY COMPANY

.




        This Agreement will terminate immediately upon delivery of written
notice of termination to you if you, any owner of an Operating Company or, as
appropriate, the Franchised Distributorship:



        (1)    fails to satisfy the annual or quarterly performance criteria
within the Primary Area of Promotion, as provided in Section 3 and Exhibit E;



        (2)    abandons, or surrenders or transfers control of, the Franchised
Distributorship's operation without our prior written approval;



        (3)    makes any material misrepresentation or omission in applying for
the Franchise or operating the Franchised Distributorship, including, but not
limited to, submitting false information to us or others or otherwise making
false statements in connection with any promotional, marketing or other
programs, whether or not you or the Franchised Distributorship actually
participates in these programs;



        (4)    is convicted by a trial court of, or pleads no contest to, a
felony or other crime or offense;



        (5)    engages in any dishonest or unethical conduct that is likely to
affect adversely the reputation of your Franchised Distributorship, us,
TUPPERWARE Products or any other Franchised Tupperware Distributorship;



Page 19

_____________________________________________________________________________________________



        (6)    interferes with our inspection or audit rights, as provided in
Section 12 of this Agreement;



        (7)    fails to make the required transfer upon death or permanent
incapacity;



        (8)    fails to pay when due any federal or state income, sales or other
taxes due on the Franchised Distributorship's operation, unless you are in good
faith contesting your liability for these taxes;



        (9)    makes any unauthorized use of the Marks or any unauthorized use
or disclosure of the Operating Manuals or other Confidential Information;



        (10)    makes an unauthorized transfer of any interest in this
Agreement, the Franchise, the Franchised Distributorship or an Operating
Company;



        (11)    engages in any promotional activities, or sells and/or
distributes any TUPPERWARE Products, whether directly or indirectly through
Consultants and other sales force members, in any areas or by any means
prohibited under Section 3 of this Agreement;



        (12)    engages in, or threatens to engage in, any acts of physical
violence during the operation of the Franchised Distributorship; or



        (13)    (i) fails on three (3) or more separate occasions within any
period of six (6) consecutive months to submit when due reports or other data,
information or supporting records, to pay when due amounts owed for purchases
from us or our Affiliates or other items or otherwise to comply with this
Agreement, whether or not any of these failures to comply are corrected after
you receive notice of default, or (ii) fails on two (2) or more separate
occasions within any period of six (6) consecutive months to comply with the
same obligation under this Agreement, whether or not the failures are corrected
after you receive notice of default.



        In addition to these grounds for terminating the Agreement immediately
without your having an opportunity to cure, this Agreement will terminate
without further action by us or notice to you if you:



        (a)    fail (i) to comply strictly with our customer service and
warranty requirements or (ii) to follow our instructions concerning the release
of new TUPPERWARE Products and beginning promotions and related sales and
marketing programs and do not correct the failures in subparagraphs (i) or (ii)
within seven (7) days after written notice of the failure is delivered to you;
or



        (b)    fail to make payments of any amounts due to us or our Affiliates
for purchases or any other reason and do not correct the failure within ten (10)
days after written notice of the failure is delivered to you; or



Page 20

_____________________________________________________________________________________________



        (c)    fail to comply with any other provision of this Agreement or any
mandatory standard or operating procedure we prescribe and do not correct the
failure within thirty (30) days after written notice of the failure to comply is
delivered to you.



        C.    OUR OTHER RIGHTS UPON DEFAULT.


        In addition to and without limiting our other rights and remedies if you
default under this Agreement, we have certain rights that we may exercise in our
sole discretion after we give you any notice of your default under this
Agreement and until the default is fully cured.  Our rights include (but are not
limited to) the following:



        (a)    the right to condition the shipment or sale of goods to you on
our receipt of full payment for the goods with your order;



        (b)    the right to suspend any and all services provided on a fee for
service basis if we do not receive full payment for the services in advance;



        (c)    the right to manage the Franchised Distributorship for you, as
provided below;



        (d)    the right to prohibit you and your agents and employees from
attending any and all meetings, conferences or training sessions we hold or
sponsor; and



        (e)    the right to suspend the dissemination to you of any and all
publications, materials or updated information for Franchised Distributorships.



        Our exercising the rights under this Paragraph will not be a defense for
you to our enforcement of any provision of this Agreement or suspend or release
you from or waive any obligation that you otherwise would owe to us or our
Affiliates.



        If we have the right to assume the management of the Franchised
Distributorship, we have sole discretion to determine whether to exercise that
right and when to cease our management.  You agree to cooperate fully with us if
we exercise our management right.  Our management of the Franchised
Distributorship under this Paragraph will be as your agent on your behalf and
not as a partner or joint venturer with you.  As manager, we may do all things
necessary or appropriate to operate the Franchised Distributorship under this
Agreement, including to control all receipts and disbursements of the Franchised
Distributorship.  We will not be a fiduciary but will have a duty only to
utilize our reasonable efforts to manage the Franchised Distributorship under
this Agreement.  We will not be liable to you or any third party for any debts,
losses or obligations the Franchised Distributorship incurs during our
management or otherwise.



Page 21

_____________________________________________________________________________________________



16.

     RIGHTS AND OBLIGATIONS OF COMPANY AND FRANCHISEE UPON TERMINATION OR
EXPIRATION OF THE FRANCHISE.




        A.    PAYMENT OF AMOUNTS OWED TO COMPANY.


        You agree to pay us within fifteen (15) days after this Agreement
terminates or expires, or on any later date that the amounts due to us are
determined, any amounts owed for purchases from us or our Affiliates and all
other amounts owed to us or our Affiliates which then are unpaid.



        B.    TRADEMARKS.


        You agree that, after this Agreement terminates or expires, you will:



        (1)    not directly or indirectly at any time or in any manner identify
yourself or any business as our current or former franchisee or licensee or as
otherwise associated with us, use any of the Trademarks or any colorable
imitation of a Trademark in any manner or for any purpose or use for any purpose
any trade name, trademark or service mark or other commercial symbol that
suggests or indicates a connection or association with us;



        (2)    remove all of the Trademarks from any facilities and vehicles you
have used and return to us or destroy all invoices, purchase orders, advertising
and marketing materials, forms and other materials containing any Trademark or
otherwise identifying or relating to a Franchised Tupperware Distributorship;



        (3)    take any action that may be required to cancel all fictitious or
assumed name or equivalent registrations relating to your use of any Trademark;
and



        (4)    within thirty (30) days after this Agreement terminates or
expires, give us evidence satisfactory to us of your compliance with these
obligations.



        C.    RETURN OF CONFIDENTIAL MATERIAL.


        You agree that, after this Agreement terminates or expires, you will
immediately cease using in any business or otherwise the Confidential
Information disclosed to you under this Agreement and return to us all copies of
the Operating Manuals which we have loaned you and any other materials that
contain any Confidential Information, including computer software.



        D.    NONSOLICITATION AND NONCOMPETITION.


        To protect our Confidential Information and the goodwill associated with
Franchised Tupperware Distributorships, you agree that for a period of two (2)
years beginning on the date this Agreement terminates or expires:



        (1)    you will not, directly or indirectly, solicit any person who was
your Consultant during any part of the year preceding the date of termination or
expiration to engage as an



Page 22

_____________________________________________________________________________________________



employee or independent contractor in any business which promotes, distributes
or sells (a) Competing Products or (b) consumer goods or services (other than
Competing Products) using methods similar to the Marketing Methods (including
the home party plan and personal demonstrations); and



        (2)    you will not, directly or indirectly, on your own account or
otherwise, engage in any business or activity involving the promotion,
distribution or sale of (a) Competing Products or (b) goods or services (other
than Competing Products) in whole or in part through the use of methods similar
to the Marketing Methods (including the home party plan and personal
demonstrations).



        E.    COMPANY OPTION TO PURCHASE PRODUCTS.


        When this Agreement terminates or expires, we have the right to purchase
all or any part of your inventory of TUPPERWARE Products and Marketing
Materials.  The purchase price will be our then current price (but not to exceed
the amount you originally paid for the inventory) to Franchised Tupperware
Distributorships for the TUPPERWARE Products and Marketing Materials that are
part of our then current line and our then current standard repurchase allowance
for obsolete TUPPERWARE Products and Marketing Materials.



        F.    CONTINUING OBLIGATIONS.


        All obligations of this Agreement (whether yours or ours) which
expressly or by their nature survive the expiration or termination of this
Agreement will continue in full force and effect after the expiration or
termination until they are satisfied in full or by their nature expire.



17.     

ENFORCEMENT.




        A.    SEVERABILITY AND SUBSTITUTION OF VALID PROVISIONS.


        The provisions of this Agreement are deemed to be severable.  If any
court, agency or other tribunal with proper jurisdiction in a proceeding to
which we are a party holds, in a final unappealable ruling, that any part of
this Agreement is invalid or conflicts with any applicable law, that ruling will
not affect that part of this Agreement unless and until: (1) if you are party to
that proceeding, the time for appeal expires; or (2) if you are not a party to
that proceeding, we give you written notice that we will not enforce that part
of this Agreement and/or will modify this Agreement according to the ruling.  In
either case, we and you agree that the only effect of the ruling and our
nonenforcement of the invalid or unenforceable part of this Agreement will be
that the invalid part(s) will be deleted from this Agreement or modified
according to the ruling, and the parts of this Agreement which are meaningful
after the deletion or modification of the invalid part will continue to be
effective and bind you and us.



        To the extent that either Section 9 or Section 16.D. is deemed
unenforceable because of its scope in terms of area, activity prohibited or
length of time, you agree that the unenforceable provision will be deemed
modified or limited to the extent and in the manner necessary to make



Page 23

_____________________________________________________________________________________________



that particular provision valid, and to make your obligations enforceable to the
fullest extent possible, under the laws applicable to the covenant's validity.



        If any provision of this Agreement is inconsistent with any law
applicable to this Agreement or the Franchise which requires a greater advance
notice of the termination or nonrenewal of this Agreement than is required under
this Agreement, or the taking of some other action which is not required by this
Agreement, then both parties will comply with the requirements of that law as if
they were substituted for the inconsistent provision of this Agreement or added
to this Agreement.  If any law applicable to this Agreement or the Franchise
makes any provision of this Agreement (including any mandatory specification,
standard or operating procedure we prescribe) invalid or unenforceable, then we
will have the right, in our sole discretion, to modify that provision to the
extent necessary to make it valid and enforceable.  You agree to be bound by
each provision of this Agreement to the greatest extent to which you may
lawfully be bound.

        B.    WAIVER.


        (1)    Unilateral Waiver.  Either you or we may, by written notice,
unilaterally waive or reduce any obligation of or restriction on the other party
under this Agreement.  The waiver or reduction may be revoked at any time for
any reason on ten (10) days' written notice.



        (2)    No Guarantees.  If we give you any waiver, approval, consent or
suggestion, or if we delay our response or deny any request for waiver, approval
or consent, we will not be deemed to have made any warranties or guarantees on
which you may rely and will not assume any liability or obligation to you.



        (3)    No Waiver.  If at any time we do not exercise a right available
under this Agreement or do not insist on your compliance with the terms of the
Agreement, or if a custom or practice develops which is inconsistent with this
Agreement, we will not have waived the right to demand compliance with any of
the terms of this Agreement at a later time.  Similarly, the waiver of any
particular breach or series of breaches under this Agreement or of any term in
any other agreement between you and us will not affect our rights with any later
breach.  It will not be a waiver of any breach of this Agreement for us to
accept payments, which are due to us under this Agreement.  Any agreement that
we have, or any action that we take, with another Franchised Tupperware
Distributorship will have no effect on our rights under this Agreement or any
action we take with you.



        C.    CUMULATIVE REMEDIES.


        The rights and remedies that this Agreement grants to either party will
not prohibit either party from exercising any other right or remedy provided
under this Agreement or permitted by law or equity.



Page 24

_____________________________________________________________________________________________



        D.    WRITTEN CONSENTS FROM COMPANY.


        Whenever this Agreement requires our advance approval or consent, you
agree to make a timely written request for it.  Our approval or consent will not
be valid unless it is in writing.



        E.    COSTS AND ATTORNEYS' FEES.


        If we or any of our Affiliates incurs expenses due to your failure to
comply with this Agreement or to pay any amounts due to us or our Affiliates, or
for any other reason due to your actions or inactions, you agree to reimburse us
and our Affiliates for any of the costs and expenses that we incur, including,
without limitation, reasonable accounting, attorneys', arbitrators' and related
fees.



        F.    GOVERNING LAW/CONSENT TO JURISDICTION.


        ALL MATTERS RELATING TO ARBITRATION WILL BE GOVERNED EXCLUSIVELY BY THE
FEDERAL ARBITRATION ACT (9 U.S.C. SECTIONS 1 ET SEQ.).  EXCEPT TO THE EXTENT
GOVERNED BY THE FEDERAL ARBITRATION ACT, THE UNITED STATES TRADEMARK ACT OF 1946
(LANHAM ACT, 15 U.S.C. SECTIONS 1051 ET SEQ.), OR OTHER FEDERAL LAW, THIS
AGREEMENT, THE FRANCHISE AND THE RELATIONSHIP BETWEEN US AND YOU WILL BE
GOVERNED BY THE LAWS OF THE  STATE OF FLORIDA, WITHOUT REGARD TO ITS CONFLICT OF
LAWS PRINCIPLES, EXCEPT THAT ANY FLORIDA LAW REGULATING THE SALE OF FRANCHISES
OR GOVERNING THE RELATIONSHIP OF A FRANCHISOR AND ITS FRANCHISEE WILL NOT APPLY
UNLESS ITS JURISDICTIONAL REQUIREMENTS ARE MET INDEPENDENTLY WITHOUT REFERENCE
TO THIS PARAGRAPH.



        YOU AGREE THAT WE MAY INSTITUTE ANY ACTION ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR OUR RELATIONSHIP THAT IS NOT REQUIRED TO BE ARBITRATED IN ANY
STATE OR FEDERAL COURT OF GENERAL JURISDICTION IN THE STATE OF FLORIDA, AND YOU
IRREVOCABLY SUBMIT TO THE JURISDICTION OF THOSE COURTS AND WAIVE ANY OBJECTION
YOU MAY HAVE TO EITHER THE JURISDICTION OF OR VENUE IN THOSE COURTS.



        G.    BINDING EFFECT.


        This Agreement is binding on and will inure to the benefit of our
successors and assigns and will be binding on and inure to the benefit of your
permitted successors, assigns, heirs, executors and administrators.



        H.    ENTIRE AGREEMENT.


        This Agreement, including the introduction and exhibits to it, together
with our Operating Manuals and other policies, constitutes the entire agreement
between you and us, and there are



Page 25

_____________________________________________________________________________________________



no other oral or written understandings or agreements between you and us
concerning the subject matter of this Agreement.  This Agreement may be modified
only by a written agreement signed by both you and us.



        I.    NO LIABILITY TO OTHERS.


        We will not, because of this Agreement or any approvals, advice or
services provided to you, be liable to any person or legal entity who is not a
party to this Agreement, and no other party will have any rights because of this
Agreement.



        J.    CONSTRUCTION.


        All headings of the various sections and paragraphs of this Agreement
are for convenience only and do not affect the meaning or construction of any
provision.  All references in this Agreement to masculine, neuter or singular
usage will be construed to include the masculine, feminine, neuter or plural
usages wherever applicable.  If two or more persons are the Franchisee, their
obligations and liabilities under this Agreement will be joint and several, and
the Franchisee will be deemed to be a general partnership.  A reference to "you"
or "franchisee" includes each individual partner and the partnership.  Except
where this Agreement expressly requires that we reasonably approve or not
unreasonably withhold our approval of any of your actions or requests, we have
the absolute right to refuse any of your requests or to withhold our approval of
any of your actions or omissions.



        K.    MULTIPLE ORIGINALS.


        The parties may execute multiple copies of this Agreement, and each
executed copy will be deemed an original.



        L.    INJUNCTIVE RELIEF.


        Notwithstanding anything to the contrary contained in Section 17.M.,
each party has the right in a proper case to seek temporary restraining orders
and temporary or preliminary injunctive relief from a court of competent
jurisdiction.  In that case, the parties will contemporaneously submit their
dispute for arbitration on the merits according to Section 17.M.



        M.    ARBITRATION.


        EXCEPT FOR CLAIMS RELATING TO THE VALIDITY OR OWNERSHIP OF THE
TRADEMARKS, AND EXCEPT AS WE MAY ELECT TO COLLECT AMOUNTS DUE UNDER ANY
PROMISSORY NOTE IN A JUDICIAL PROCEEDING, ALL CONTROVERSIES, DISPUTES OR CLAIMS
BETWEEN US (AND OUR AFFILIATES AND OUR RESPECTIVE SHAREHOLDERS, OFFICERS,
DIRECTORS, AGENTS AND EMPLOYEES) AND YOU (YOUR OWNERS, AFFILIATES AND EMPLOYEES,
IF APPLICABLE) ARISING OUT OF OR RELATED TO:



Page 26

_____________________________________________________________________________________________



        (a)    THIS AGREEMENT OR ANY OTHER AGREEMENT BETWEEN THE PARTIES OR ANY
PROVISION OF ANY OF THESE AGREEMENTS;



        (b)    THE RELATIONSHIP OF THE PARTIES TO THIS AGREEMENT;



        (c)    THE VALIDITY OF THIS AGREEMENT OR ANY OTHER AGREEMENT BETWEEN THE
PARTIES OR ANY PROVISION OF ANY OF THESE AGREEMENTS; OR



        (d)    ANY STANDARD, SPECIFICATION OR OPERATING PROCEDURE RELATING TO
THE FRANCHISED DISTRIBUTORSHIP'S OPERATION



MUST BE SUBMITTED FOR ARBITRATION.   ANY PARTY WITH A CLAIM SUBJECT TO
ARBITRATION MUST NOTIFY THE OTHER PARTY IN WRITING OF THE CLAIM BEFORE
SUBMITTING THE CLAIM FOR ARBITRATION TO ANY FORUM.  IF THE PARTIES HAVE NOT
AGREED ON THE RESOLUTION OF THE DISPUTE WITHIN TEN (10) DAYS AFTER DELIVERY OF
THE NOTICE, THE CLAIM MAY BE SUBMITTED FOR ARBITRATION ON DEMAND OF EITHER
PARTY.  ANY AND ALL ARBITRATION PROCEEDINGS WILL BE GOVERNED BY THE PROVISIONS
SET FORTH IN EXHIBIT D, WHICH IS A PART OF THIS AGREEMENT.



        N.    WAIVER OF PUNITIVE DAMAGES AND JURY TRIAL.


        EXCEPT FOR YOUR OBLIGATION TO INDEMNIFY US UNDER SECTION 6.D. AND CLAIMS
WE BRING AGAINST YOU FOR YOUR UNAUTHORIZED USE OF THE MARKS OR UNAUTHORIZED USE
OR DISCLOSURE OF ANY CONFIDENTIAL INFORMATION, WE AND YOU WAIVE TO THE FULLEST
EXTENT PERMITTED BY LAW ANY RIGHT TO OR CLAIM FOR ANY PUNITIVE OR EXEMPLARY
DAMAGES AGAINST THE OTHER AND AGREE THAT, IN THE EVENT OF A DISPUTE BETWEEN US
AND YOU, THE PARTY MAKING A CLAIM WILL BE LIMITED TO EQUITABLE RELIEF AND TO
RECOVERY OF ANY ACTUAL DAMAGES IT SUSTAINS.



        WE AND YOU IRREVOCABLY WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM, WHETHER AT LAW OR IN EQUITY, BROUGHT BY EITHER OF US.



        O.    SECURITY INTEREST.


        As security for your performing your obligations under this Agreement,
including paying us or our Affiliates for purchases, you hereby grant us a
security interest in: (1) all of the goods, equipment, inventory, accounts,
accounts receivable, general intangibles (including, but not limited to,
goodwill of the Franchised Distributorship), instruments, documents and chattel
paper of the Franchised Distributorship, both presently owned and hereafter
acquired; (2) all accessories, substitutions, additions, replacements, parts and
accessions affixed to or used with

Page 27

_____________________________________________________________________________________________



any of these; and (3) the products and proceeds of any and all of these.  You
agree to execute any other documents we reasonably request to further document,
perfect and record our security interest.  If you default on any of your
obligations under this Agreement, we may exercise all rights of a secured
creditor granted to us by law in addition to our other rights under this
Agreement and applicable law.



        P.    NO WITHHOLDING PAYMENTS DUE TO US.


        You agree that you will not withhold payment of any amounts owed to us
or our Affiliates on the grounds of our alleged nonperformance of any of our
obligations under this Agreement or for any other reason whatsoever.



18.

     NOTICES AND PAYMENTS.




        All written notices and reports permitted or required to be delivered by
the provisions of this Agreement or the Operating Manuals will be deemed
delivered at the earliest of the following times:  (a) the time delivered by
hand, (b) one (1) business day after transmission by telegraph, telecopy or
other electronic system or after placement with a commercial courier service for
next business day delivery, or (c) three (3) business days after placement in
the United States Mail by Registered or Certified Mail, Return Receipt
Requested, postage prepaid.  All notices and reports must be addressed to the
party to be notified at its most current principal business address of which the
notifying party has been notified.  You agree to send all payments and required
reports to us at any address(es) we designate to you in writing.  Any required
payment or report which we do not actually receive at the correct address during
regular business hours on the date due (or postmarked by postal authorities at
least two (2) days before it is due) will be deemed delinquent.



19.

     ACKNOWLEDGEMENTS.




        You acknowledge that you have received and have had the opportunity to
review, for not less than ten (10) business days, a copy of our franchise
offering circular describing certain information about us and the terms of the
Tupperware Franchise Agreement.  You acknowledge that you have read this
Agreement and our franchise offering circular and understand and accept the
terms, conditions and covenants contained in this Agreement as being reasonably
necessary to maintain our high standards of quality and service and the
uniformity of those standards for all Franchised Tupperware
Distributorships.  You acknowledge that you have conducted an independent
investigation of the business venture contemplated by this Agreement and
recognize that it involves business risks and that the venture's success is
largely dependent upon your business abilities.  We have not made, and you
acknowledge that you have not received or relied upon, any guarantee, express or
implied, as to the revenue, profits or likelihood of success of the Franchised
Distributorship.  You acknowledge that you have not received or relied on any
representations about the Franchise or the Franchised Distributorship by us or
our officers, directors, employees or agents that are contrary to the statements
made in our franchise offering circular or the terms of this Agreement.

Page 28

_____________________________________________________________________________________________



        The parties to this Agreement now execute and deliver this Agreement as
of the Agreement Date.



TUPPERWARE U.S., INC.

,  

                                                      

a Delaware corporation

 

FRANCHISEE (Print Name)



   

                                                       

   

FRANCHISEE (Signature)

By:                                                

   

   Its:                                              

       

                                                       

   

FRANCHISEE (Print Name)

         

                                                       

   

FRANCHISEE (Signature)



Page 29

_____________________________________________________________________________________________



EXHIBIT A


TO THE FRANCHISE AGREEMENT
DATED ________________________ BY AND BETWEEN
TUPPERWARE U.S., INC.
AND ______________________________




The Primary Area of Promotion referred to in Section 1 of the Agreement is:



 

 

TUPPERWARE U.S., INC.

,  

                                                      

a Delaware corporation

 

FRANCHISEE (Print Name)



   

                                                       

   

FRANCHISEE (Signature)

By:                                                

   

   Its:                                              

       

                                                       

   

FRANCHISEE (Print Name)

         

                                                       

   

FRANCHISEE (Signature)



Page A-1

_____________________________________________________________________________________________



EXHIBIT B


TO THE FRANCHISE AGREEMENT
DATED                        BY AND BETWEEN
TUPPERWARE U.S., INC.
AND ______________________________



 

The Premises are located at:



 

 

TUPPERWARE U.S., INC.

,  

                                                      

a Delaware corporation

 

FRANCHISEE (Print Name)



   

                                                       

   

FRANCHISEE (Signature)

By:                                                

   

   Its:                                              

       

                                                       

   

FRANCHISEE (Print Name)

         

                                                       

   

FRANCHISEE (Signature)



Page B-1

_____________________________________________________________________________________________



EXHIBIT C


AGREEMENT FOR THE
DESIGNATION OF AN OPERATING COMPANY






        This Agreement is made and entered into this _____ day of
_________________, 20__ by and among TUPPERWARE U.S., INC., a Delaware
corporation ("Franchisor"),                     
                                                                   
(collectively, "Owner") and _________________________________________________, a
____________________ corporation (the "Operating Company").



        1.    Recitals.  Franchisor and Owner entered into that certain
TUPPERWARE Franchise Agreement dated __________________________,20__ (the
"Franchise Agreement") for Owner to operate a Franchised TUPPERWARE
Distributorship (the "Distributorship") from premises located at
____________________________________.  The Franchise Agreement is incorporated
into and made a part of this Agreement.  Owner wishes to operate the
Distributorship through the Operating Company.  Franchisor is willing to permit
Owner to operate the Distributorship through the Operating Company on the
conditions set forth in this Agreement.



        2.    Representations To Franchisor.  Owner and the Operating Company
jointly and severally represent and warrant to Franchisor that now and at all
times during the term of the Franchise Agreement:



(a)

Owner is and will be the owner of not less than seventy percent (70%) of the
equity interests in the Operating Company;



(b)

Owner has and will have at least the percentage of voting power of the Operating
Company's capital stock that may be required under applicable law and the
articles of incorporation, bylaws and other documents relating to the Operating
Company's governance to authorize a transfer of substantially all of the
Operating Company's assets;



(c)

Owner has and will have the right and power to control the Operating Company and
the Distributorship's operation and transfer;



(d)

Owner will be the Operating Company's chief executive and operating officers;



(e)

the Operating Company is duly incorporated and validly existing and is and will
be duly authorized and qualified to do business and in good standing in each
state in which it transacts business; and



(f)

the sole business the Operating Company will conduct will be the operation of
the Distributorship.



Page C-1

_____________________________________________________________________________________________



        Owner and the Operating Company jointly and severally represent and
warrant to Franchisor that Exhibit A to this Agreement is a complete and
accurate description of certain information about the Operating Company and its
shareholders, directors and officers.  Except to the extent that the Franchise
Agreement restricts transfers of ownership interests in the Operating Company,
Owner and the Operating Company agree to notify Franchisor in writing of any
change in the information in Exhibit A not later than thirty (30) days after the
change occurs.



        Owner and the Operating Company further represent and warrant to
Franchisor that the only consideration that the Operating Company is giving
Franchisor for the rights granted to the Operating Company is the Operating
Company's agreement to assume and perform all of Owner's obligations under the
Franchise Agreement.



        3.    Operation Solely by Operating Company.  Franchisor and Owner agree
that the Distributorship will be operated solely by the Operating Company and no
other person during the term of the Franchise Agreement.



        4.    Rights Retained Solely By Owner.  Owner and the Operating Company
acknowledge and agree that Owner retains, and is the only person or entity who
may exercise, all renewal rights under the Franchise Agreement.  The Operating
Company has no rights under the Franchise Agreement concerning renewal.  If
Franchisor and Owner renew the franchise by signing a new franchise agreement,
as provided in subparagraph (b) of Section 14 of the Franchise Agreement, the
Operating Company will have no further rights under this Agreement.  In order
for the Operating Company to continue operating the Distributorship, the parties
must execute a new agreement similar to this Agreement or on the form that
Franchisor then requires for a corporation's operation of a Franchised
TUPPERWARE Distributorship.



        5.    Liability Of Owner And The Operating Company.  The Operating
Company hereby assumes, jointly and severally with Owner, all of Owner's
liabilities now existing or hereafter arising under or relating to the Franchise
Agreement or the operation of the Distributorship.  The Operating Company agrees
to perform, observe and fulfill all of Owner's covenants and obligations as the
franchisee under the Franchise Agreement and in any dealings with Franchisor or
third parties relating to the Franchise Agreement, whether arising before or
after the date of this Agreement.



        Owner acknowledges that this Agreement does not and will not relieve
Owner of any of Owner's liabilities and obligations under the Franchise
Agreement or the operation of the Distributorship, now existing or hereafter
arising, including, but not limited to, payment for all goods and services the
Operating Company orders from the Franchisor or its Affiliates.



Page C-2

_____________________________________________________________________________________________



        IN WITNESS WHEREOF

the undersigned have executed this Agreement this _____ day of
__________________, 20____.





 

 

OWNER:

     

                                                                 

 

(Signature)

     

                                                                 

 

(Print Name)

     

                                                                

 

(Signature)

     

                                                                

 

(Print Name)



TUPPERWARE U.S., INC.

,
a Delaware corporation

OPERATING COMPANY:

 

                                                               

By:                                                     

a          corporation

   Its:                                                  

   

                                                               

 

(Print Name)

     

By:                                                          

 

Title:                                        

Page C-3

_____________________________________________________________________________________________



ATTACHMENT A




INFORMATION ABOUT THE OPERATING COMPANY






1.    NAME OF OPERATING COMPANY


Full name of operating
company:                                                                                                              

State of
incorporation:                                                                                                                             

Date of
incorporation:                                                                                                                             

Other name(s) under which it conducts
business:                                                                                       

                                                                                                                                                              

State in which qualified to do
business:                                                                                                     

Name and address of Registered Agent in state of
incorporation:                                                               

                                                                                                                                                            



2.    SHAREHOLDER INFORMATION


Name of Shareholder

Number of Shares Held*

Percentage Ownership

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.    DIRECTORS AND OFFICERS


Name of Director/Officer  

Position(s) Held

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

*If there is more than one class of stock, the information must reflect the kind
of shares held.



_____________________________________________________________________________________________



EXHIBIT D


ARBITRATION




        ANY CONTROVERSY, DISPUTE OR CLAIM SUBMITTED FOR ARBITRATION MUST BE
SUBMITTED FOR ARBITRATION TO THE ORLANDO, FLORIDA OFFICE OF THE AMERICAN
ARBITRATION ASSOCIATION ON DEMAND OF EITHER PARTY.  THE ARBITRATION PROCEEDINGS
WILL BE CONDUCTED UNDER THIS AGREEMENT IN ORLANDO, FLORIDA, OR ANY OTHER PLACE
AS MAY BE MUTUALLY AGREED UPON BY THE PARTIES, AND HEARD IN ACCORDANCE WITH THE
THEN CURRENT COMMERCIAL ARBITRATION RULES OF THE AMERICAN ARBITRATION
ASSOCIATION, EXCEPT AS THESE RULES ARE MODIFIED BY THIS AGREEMENT.  ALL MATTERS
WITHIN THE SCOPE OF THE FEDERAL ARBITRATION ACT (9 U.S.C. SECTIONS 1 ET SEQ.)
WILL BE GOVERNED BY IT AND NOT BY ANY STATE ARBITRATION LAW.



        EXCEPT AS LIMITED BY THIS AGREEMENT, THE ARBITRATOR WILL HAVE THE RIGHT
TO AWARD OR INCLUDE IN HIS OR HER AWARD ANY RELIEF WHICH HE OR SHE DEEMS PROPER
IN THE CIRCUMSTANCES, INCLUDING, WITHOUT LIMITATION, MONEY DAMAGES (WITH
INTEREST ON UNPAID AMOUNTS FROM THE DATE DUE), SPECIFIC PERFORMANCE, INJUNCTIVE
RELIEF AND ATTORNEYS' FEES AND COSTS (ACCORDING TO SECTION 17.E. OF THIS
AGREEMENT), PROVIDED THAT THE ARBITRATOR WILL NOT HAVE AUTHORITY TO AWARD
EXEMPLARY OR PUNITIVE DAMAGES, EXCEPT AS PROVIDED IN SECTION 17.N., OR TO ORDER
EITHER PARTY TO CONTINUE OR REINSTATE A RELATIONSHIP THAT HAS EXPIRED OR THAT
THE OTHER PARTY HAS SOUGHT TO TERMINATE ACCORDING TO THE PROVISIONS OF THIS
AGREEMENT AND ANY APPLICABLE LAW.  THE AWARD AND DECISION OF THE ARBITRATOR WILL
BE CONCLUSIVE AND BINDING UPON ALL PARTIES, AND JUDGMENT UPON THE AWARD MAY BE
ENTERED IN ANY COURT OF COMPETENT JURISDICTION.  THE PARTIES AGREE THAT, IN
ARBITRATIONS UNDER THIS AGREEMENT, NO EVIDENCE OF ARBITRATION AWARDS IN OTHER
CASES MAY BE INTRODUCED INTO EVIDENCE OR CONSIDERED BY THE ARBITRATOR.  THE
PARTIES AGREE TO BE BOUND BY THE PROVISIONS OF ANY LIMITATION ON THE PERIOD OF
TIME IN WHICH CLAIMS MUST BE BROUGHT UNDER APPLICABLE LAW.  THE PARTIES FURTHER
AGREE THAT, IN ANY ARBITRATION PROCEEDING, EACH MUST SUBMIT OR FILE ANY CLAIM
WHICH WOULD CONSTITUTE A COMPULSORY COUNTERCLAIM (AS DEFINED BY RULE 13 OF THE
FEDERAL RULES OF CIVIL PROCEDURE) WITHIN THE SAME PROCEEDING AS THE CLAIM TO
WHICH IT RELATES; OTHERWISE, THAT CLAIM WILL BE FOREVER BARRED.



Page D-1



_____________________________________________________________________________________________



        ARBITRATION UNDER THIS AGREEMENT MAY BE CONDUCTED ONLY ON AN INDIVIDUAL,
AND NOT A CLASS-WIDE, BASIS.  AN ARBITRATION PROCEEDING BETWEEN THE PARTIES
(INCLUDING OWNERS AND AFFILIATES AND OTHERS AS PROVIDED IN THIS PARAGRAPH) MAY
NOT BE CONSOLIDATED WITH ANY OTHER ARBITRATION PROCEEDING INVOLVING THE COMPANY
AND ANY OTHER PERSON.



        THE PROVISIONS OF THIS AGREEMENT CONCERNING ARBITRATION ARE INTENDED TO
BENEFIT AND BIND CERTAIN THIRD PARTY NON-SIGNATORIES IDENTIFIED IN SECTION 17.M.
AND WILL CONTINUE IN FULL FORCE AND EFFECT SUBSEQUENT TO AND NOTWITHSTANDING THE
EXPIRATION OR TERMINATION OF THIS AGREEMENT.



TUPPERWARE U.S., INC.

,  

                                                      

a Delaware corporation

 

FRANCHISEE (Print Name)



   

                                                       

   

FRANCHISEE (Signature)

By:                                                

   

   Its:                                              

       

                                                       

   

FRANCHISEE (Print Name)

         

                                                       

   

FRANCHISEE (Signature)



Page D-2

_____________________________________________________________________________________________



EXHIBIT E


TO THE FRANCHISE AGREEMENT
DATED
BY AND BETWEEN
TUPPERWARE U.S., INC.
AND




ANNUAL AND QUARTERLY PERFORMANCE CRITERIA




        You must demonstrate your ability to grow sales during each year of
operation.  Your Franchised Distributorship's Estimated Retail Sales within the
Primary Area of Promotion during the yearly period
beginning                           , 20    and ending                        ,
20     were $              .  You agree, as provided in Section 3 of the
Agreement, to increase your Estimated Retail Sales within the Primary Area of
Promotion over this amount by the first anniversary date of this Agreement.  If
you do not satisfy this requirement, we will have the right, but not the
obligation, to terminate the Agreement under Section 15.B.



        In addition, if at any time after the first anniversary date of this
Agreement the growth in your Franchised Distributorship's Estimated Retail Sales
within the Primary Area of Promotion during a three (3) month period falls ten
percent (10%) or more below the average regional estimated retail sales growth
during that same period, we have the right to give you a three (3) month period
of business planning and coaching to help you improve your performance, defined
as increased sales force recruiting and manager promoting within the Primary
Area of Promotion, over the levels in the same three (3) month period during the
previous calendar year.  If you fail by the end of this three (3) month period
to increase sales force recruiting and manager promoting within the Primary Area
of Promotion over the levels in the same three (3) month period during the
previous calendar year, we will have the right, but not the obligation, to
terminate the Franchise Agreement.  If you satisfy this performance criteria, we
will give you additional coaching for a second three (3) month period to help
you increase your Estimated Retail Sales within the Primary Area of Promotion,
consistent with regional, area and national averages, over your levels of
Estimated Retail Sales within the Primary Area of Promotion in the same three
(3) month period during the previous calendar year.  We will measure sales
performance using the consistent averages derived from the Tupperware Regional
Weekly Sales Analysis, the Formula to Grow Sales and long and short term
objectives.  If you do not satisfy this Estimated Retail Sales requirement
within the Primary Area of Promotion by the end of the second three (3) month
coaching period, we will have the right, but not the obligation, to terminate
the Franchise Agreement.



TUPPERWARE U.S., INC.

,  

                                                      

a Delaware corporation

 

FRANCHISEE (Print Name)



   

                                                       

   

FRANCHISEE (Signature)

By:                                                

   

   Its:                                              

       

                                                       

   

FRANCHISEE (Print Name)

         

                                                       

   

FRANCHISEE (Signature)



 